Citation Nr: 0717943	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-35 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for eye disability.

4.  Entitlement to service connection for kidney disease.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1965 to December 1968.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2005, at which time it was 
remanded for further development.  Following the requested 
development, the Appeals Management Center in Cleveland, 
Ohio, confirmed and continued the denial of service 
connection for diabetes mellitus, peripheral neuropathy, eye 
disability, kidney disease, and hepatitis C.  Thereafter, the 
case was returned to the Board for further appellate action.

In July 2004, during the pendancy of the appeal, the veteran 
had a hearing at the RO before an Acting Veterans Law Judge 
who is no longer employed by the Board.  

In March 2007, the Board notified the veteran that the Acting 
Veterans Law Judge who had chaired his hearing was no longer 
employed by the Board.  The Board informed the veteran that 
he, therefore, had a right to another hearing and explained 
his options.  Later in March 2007, the veteran responded that 
he did not wish to have another hearing and that any 
available judge could tend to his case.




FINDINGS OF FACT

1.  The probative competent evidence of record does not show 
that the veteran was exposed to Agent Orange in service.

2.  Diabetes mellitus was first manifested many years after 
service and the probative competent evidence of record does 
not show that it is related to service or was diagnosed 
within the first year after the veteran's discharge from 
service.  

3.  Peripheral neuropathy was first manifested many years 
after service and the probative competent evidence of record 
does not show that it is related to service, or was diagnosed 
with the first year after the veteran's discharge from 
service.

4.  Eye disability, diagnosed as diabetic retinopathy, was 
first manifested many years after service and the probative 
competent evidence of record does not show that it is related 
to service.

5.  Kidney disease was first manifested many years after 
service and the probative competent evidence of record does 
not show that it is related to service.

6.  Hepatitis C was first manifested many years after service 
and the probative competent evidence of record does not show 
that it is related to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus is not the result of disease or injury 
incurred in or aggravated by service nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).

2.  Peripheral neuropathy is not the result of disease or 
injury incurred in or aggravated by service nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).

3.  Eye disability is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

4.  Kidney disease is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

5.  Hepatitis C is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of service connection for diabetes mellitus, peripheral 
neuropathy, eye disability, kidney disease, and hepatitis C.

The purpose of section 5103(a) and 38 C.F.R. § 3.159(b)(2) is 
to require that the VA provide affirmative notification to 
the claimant prior to the initial decision in the case as to 
the evidence that is needed and who shall be responsible for 
providing it.  

In letters, dated in October 2002, March and May 2003, and 
October 2005, the RO and/or the Appeals Management Center 
(AMC) in Washington, D. C. informed the veteran that in order 
to establish service connection for a particular disability, 
there had to be competent evidence of current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

The RO/AMC also noted that service connection could be 
established by showing evidence of disability that was 
presumed to be the result of service or by showing that a 
service-connected disability had caused or aggravated the 
disability for which service connection was being sought.  

The RO/AMC notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO/AMC stated that it was ultimately the 
veteran's responsibility to make sure that it received all of 
the requested records which weren't in possession of the 
Federal government.  

The RO/AMC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statements of the Case (SOC's) and the 
Supplemental Statement of the Case (SSOC), issued in November 
2006 set forth the text of those laws and regulations.  
Moreover, the SOC's and SSOC's notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  
Following such notices, the RO granted the veteran additional 
time to develop the record.  Such development produced 
additional evidence and argument from the veteran and his 
representative, including records reflecting the veteran's 
treatment by VA and private health care providers from July 
2000 through August 2004; numerous internet articles 
concerning potential exposure to Agent Orange for veteran's 
other than those who served in Vietnam; testimony rendered at 
the veteran's hearings before a Decision Review Officer and 
Acting Veterans Law Judge; the veteran's records from the 
Social Security Administration; and the report of a July 2006 
VA examination.  Thereafter, the RO readjudicated the 
veteran's appeal.  As such, the Board finds that the veteran 
has had ample opportunity to participate in the development 
of his appeal.

The Board is also aware of the need to notify the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is awarded 
for a particular disability.  See Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice was sent to 
the veteran in June 2006.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims of service connection for 
diabetes mellitus, peripheral neuropathy, eye disability, 
kidney disease, and hepatitis C.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  As such, there is no prejudice to the veteran due to 
a failure to assist him with his claims of service connection 
for diabetes mellitus, peripheral neuropathy, eye disability, 
kidney disease, and hepatitis C.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  

II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For certain disabilities, such as diabetes mellitus or 
peripheral neuropathy, service connection may be presumed 
when such disability is shown to a degree of 10 percent or 
more within one year of the veteran's discharge from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to has 
been aggravated by a disability for which service connection 
has already been established.  38 C.F.R. § 3.310(a).  

A.  Diabetes Mellitus

The veteran contends that his diabetes is primarily the 
result of his exposure to Agent Orange while temporarily 
stationed at Andersen Air Force Base, the U. S. Territory of 
Guam, during the Vietnam War.  He reports while working in 
supply, he handled drums containing Agent Orange as well as 
other chemicals.  He also reports that such drums would leak 
and that he would breathe the associated fumes.  Therefore, 
he maintains that service connection for diabetes mellitus is 
warranted.
Certain diseases are presumed to be the result of exposure to 
Agent Orange, including Type 2 diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes) and acute and 
subacute peripheral neuropathy.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 
2. 

Veterans who served in Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, are presumed to 
have had exposure to Agent Orange.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii) (2006).

Veterans who did not serve in Vietnam, such as the appellant, 
but were otherwise exposed to such herbicides may also take 
advantage of the presumptive health effects.  However, unlike 
Vietnam veterans, they are required to prove that they were, 
in fact, exposed to herbicides during their military service.  

Although the veteran's service personnel records confirm that 
he performed temporary duty in Guam from December 1965 
through April 1966, there is no evidence that he was exposed 
to Agent Orange during that period.  At his hearing, he 
testified that doctors unofficially told him that his 
diabetes was due to exposure to Agent Orange in Guam.  
However, he acknowledged that nobody ever put that on the 
record.  

The veteran has also submitted several internet articles 
concerning the relationship of Agent Orange exposure to the 
onset of disease.  One article cites various veterans who 
believe they were exposed to Agent Orange while stationed in 
Guam during the Vietnam conflict.  However, efforts to 
confirm the veteran's exposure through official channels, 
such as the National Personnel Records Center, the Defense 
Department, and the Department of the Air Force, have met 
with negative results.  

In a Public Health Assessment of by the Agency for Toxic 
Substances and Disease Registry, it was noted that for fifty 
years, Andersen Air Force Base had provided military support 
services and that base activities had resulted in numerous 
fuel, pesticide, and chemical spills.  

In May 2003, a U.S. Congressman requested information 
concerning the use and storage of Vietnam era herbicides, 
including the contaminant Dioxin, on Guam.  He noted that the 
Public Health Assessment had detected dioxin levels in the 
soil on the main base and other areas.

In September 2003, the Defense Department (Department) stated 
that during the Vietnam conflict herbicides may have passed 
through Guam, but that the Department had no record of long 
term use, storage, or testing of Herbicides on Guam.  The 
Department further stated that the presence of dioxin 
contamination at a site did not necessarily indicate that 
Agent Orange was used or stored at a site.  According to Air 
Force Studies, the dioxins at sites references in the Public 
Health Assessment were associated with burned material and 
that access to such sites was highly restricted.  Public 
exposure was not expected.

In October 2005, the Department of the Air Force reported 
that it was unable to document the movement of Agent Orange 
herbicide through Andersen Air Force Base, the U. S. 
Territory of Guam, during the period from December 1, 1965, 
through April 30, 1966.  

During outpatient treatment in August 2004, a VA healthcare 
provider stated that it was possible that there was an 
association between his Agent Orange exposure and diabetes.  
However, he acknowledged that he was not qualified to offer 
such an opinion.  

In July 2006, the veteran was examined by VA specifically to 
determine whether it was at least as likely as not that his 
diabetes mellitus was related to herbicide exposure in 
service.  Following the examination, the examiner noted that 
the veteran had reportedly located documentation of his 
exposure to Agent Orange in service.  The examiner stated 
that if true, it was more likely than not that the veteran's 
Type 2 diabetes mellitus was the result of such exposure.  
Prior to his conclusion, the examiner reported that he had 
reviewed the veteran's claims file.  
At the time of the VA examination, the claims file contained 
the internet article, the Public Health Assessment by the 
Agency for Toxic Substances and Disease Registry, the 
correspondence between the U.S. Congressman and the 
Department of Defense, and the letter from the Department of 
the Air Force.  

As noted above, VA has made several requests to the veteran 
to submit all evidence in support of his claim or identify 
the person or place where such evidence could be located.  
Although the veteran has submitted a significant amount of 
evidence, VA has not received documentation of his exposure 
to Agent Orange in service.  Indeed, the preponderance of the 
competent of record shows that the veteran did not have such 
exposure.  Accordingly, the veteran cannot be presumed to 
have contracted diabetes mellitus on that basis.

That conclusion, however, does not preclude the veteran from 
showing a direct link between the disability in question and 
service.  Combee v. Brown.  34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

The veteran's service medical records are completely negative 
for any complaints or clinical findings of diabetes mellitus.  
Such disability was not manifested until the late 1990's or 
early 2000, during treatment at the Internal Medicine Clinic 
and by VA.  That was many years after the veteran's 
separation from service; and there is no competent evidence 
of record that it is in any way related to service or to the 
first year after the veteran's separation from service.  
Absent such evidence, the criteria for direct service 
connection are not met.  Thus, the claim is denied.

B.  Peripheral Neuropathy

The veteran contends that his peripheral neuropathy is 
primarily the result of his diabetes and that service 
connection is warranted on a secondary basis.  However, since 
service connection has been denied for diabetes, there is no 
basis for secondary service connection.

As above, the veteran's service medical records are 
completely negative for any complaints or clinical findings 
of peripheral neuropathy.  Such disability was not manifested 
until July 2000, when the veteran reported tingling and 
numbness in his feet during treatment at the Internal 
Medicine Clinic.  That was many years after the veteran's 
separation from service; and there is no competent evidence 
of record that it is in any way related to service or that 
peripheral neuropathy was diagnosed in first year after the 
veteran's discharge from service.  Absent such evidence, 
service connection is not warranted on a direct or 
presumptive basis.

Finally, the Board notes that acute and subacute peripheral 
neuropathy is presumed to be the result of Agent Orange 
exposure.  However, since the claimed exposure has not been 
confirmed, service connection cannot be granted on that 
basis.  

C.  Eye Disability

The veteran contends that his eye disability is primarily the 
result of his diabetes and that service connection is 
warranted on a secondary basis.  As above, since service 
connection has been denied for diabetes, there is no credible 
basis for secondary service connection for eye disability.

During the veteran's June 1965 service entrance examination, 
there were no complaints or clinical findings of eye 
disability, and his visual acuity was 20/20.  

The veteran's service treatment records are similarly 
negative.

During the veteran's November 1968 service separation 
examination, it was noted that he had worn glasses as a child 
but that he had not worn them since.  Indeed, his visual 
acuity remained 20/20, and his pupils, ocular motility, and 
eyes generally were found to be normal.  An ophthalomoscopic 
examination was also normal.  

Eye disability, diagnosed as refractive error was diagnosed 
during a consultation with the VA optometry service in March 
2003.  However, refractive error is not a disability within 
the meaning of VA law and regulations governing the award of 
monetary benefits.  38 C.F.R. § 3.303(c).  Consequently, 
service connection for such disorder is precluded.  

There was no evidence of chronic eye disability until March 
2004, when a consultation with the VA optometry service 
revealed diabetic retinopathy in each eye.  That was many 
years after service; and there is no competent evidence of 
record that it is in any way related to service.  Absent such 
evidence, service connection for eye disability is not 
warranted on a direct basis.

D.  Kidney Disease

The veteran contends that his kidney disease is primarily the 
result of his diabetes and that service connection is 
warranted on a secondary basis.  Again, however, the denial 
of service connection for diabetes precludes a grant of 
secondary service connection.

As above, the veteran's service medical records are 
completely negative for any complaints or clinical findings 
of kidney disease.  

Genitourinary disability, claimed as kidney disease, was 
first manifested during treatment at the Internal Medicine 
clinic in July 2000.  The manifestations included nocturia 
and polyuria.  

Thereafter, the veteran was treated by VA for various 
genitourinary complaints.  In November 2002, VA outpatient 
records revealed that the veteran was taking medication for 
his kidneys.  In January 2003, during a consultation with the 
VA Endocrinology service, it was noted that the veteran had 
Type 2 diabetes mellitus with nephropathy.  In August 2003, 
during a renal output consultation, the diagnosis was 
proteinuric chronic kidney disease.  

Despite the recent diagnoses, there is no competent evidence 
of record that the veteran's kidney disease is in any way 
related to service.  Absent such evidence, the veteran cannot 
meet the criteria for service connection.



E.  Hepatitis C

The veteran contends that he developed hepatitis C, primarily 
as the result of airgun injections during service.

The veteran's service medical records are negative for any 
complaints or clinical findings of hepatitis C.

Hepatitis C was not manifested until the early 2000's.  
During VA outpatient treatment in November 2002, liver 
function tests were reportedly elevated, and it was noted 
that the veteran had a history of intravenous drug abuse.  
Hepatitis C was to be ruled out.  Following consultations 
with the VA Hepatology service in June 2003, the presence of 
hepatitis C was confirmed.

During his hearing before the Board in July 2004, the veteran 
denied participation in any activities in service commonly 
associated with the development of hepatitis C, including 
sexual activity, drug use with shared needles, or the use of 
shared razors or toothbrushes.  He reiterated, however, that 
he had received several injections with an airgun and 
believed that such injections had been the cause.

In June 2004, the Acting Director of VA's Compensation and 
Pension service acknowledged that it was biologically 
plausible for airgun injectors to transmit infections 
associated with hepatitis C.  However, she noted the lack of 
scientific evidence documenting such transmission.  
Therefore, she concluded that in cases where an examiner 
believed airgun injection was the source, the examiner had to 
supply full rationale. 

Although the veteran has submitted a significant amount of 
evidence in support of his various claims, there is no 
competent evidence of record that the veteran's hepatitis C 
is the result of any event in service, including the use of 
airgun injections.  Absent such evidence, service connection 
is not warranted.  


F.  Additional Considerations

In arriving at these decisions, the Board has carefully 
considered the veteran's contentions, including the testimony 
at his hearings of appeal.  As a layman, however, he is only 
qualified to report on matters which are capable of lay 
observation.  He is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his 
opinion, without more, cannot be considered competent 
evidence of service connection.  

Should the veteran be able to establish exposure to Agent 
Orange in the future, either by direct evidence or through 
amendments/revisions to applicable law and regulations, it 
may provide a basis to reopen his claim for disability due to 
such exposure. 


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy is denied.

Service connection for eye disability is denied.

Service connection for kidney disease is denied.

Service connection for hepatitis C is denied.



____________________________________________
C. Mason
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


